          Case 2:18-cv-00153-KS-MTP Document 47 Filed 11/19/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

JOHN DOE                                                                    PLAINTIFF

V.                                                            CAUSE NO:2:18cv153-KS-MTP

THE UNIVERSITY OF SOUTHERN MISSISSIPPI;
STATE INSTITUTIONS OF HIGHER LEARNING (“IHL”);
STATE OF MISSISSIPPI; RODNEY D. BENNETT in his official
Capacity; and DOES 1-10                                                     DEFENDANTS
      SUPPLEMENT TO SECOND MOTION FOR TEMPORARY RESTRAINING
                    ORDER AND INJUNCTIVE RELIEF

          COMES NOW PLAINTIFF, and makes this, his Supplement to Second Motion for

Temporary Restraining Order and Injunctive Relief, and would show unto Court the following,

to wit:


          On November 16, 2018 the Department of Education released proposed regulations

which apply directly to this matter. The Department of Education had previously withdrawn

guidelines regarding Title IX and disciplinary matters, including retraction of the prohibition on

cross-examination.


          Under these new guidelines and regulations, the University of Southern Mississippi

would be in violation of several requirements:


          1) Under the new guidelines, a “recipient,” such as the University, must have a separate

             person determine responsibility. The Title IX coordinator and the person(s)

             conducting an investigation are not allowed to determine responsibility. Exhibit A, p.

             146. In accordance with University policy, the SMIT panel investigates and

             determines responsibility.

                                                  1
       Case 2:18-cv-00153-KS-MTP Document 47 Filed 11/19/18 Page 2 of 4



       2) Under new guidelines, “Such cross-examination at a hearing must be

           conducted by the party’s advisor of choice, notwithstanding the discretion of the

           recipient under paragraph (b)(3)(iv) of this section to otherwise restrict the extent to

           which advisors may participate in the proceedings.” Exhibit A, p. 52-54. Under the

           current procedure set forth by the University, Doe cannot question any person and can

           only submit proposed questions which can be wholly disregarded by the University.

           The current procedures set out by the University will violate the new proposed

           guidelines.


There is no doubt that the University will reply and state that these proposed rules are not in

effect at this time. However, these same issues have been raised by Doe. More specifically, Doe

complains in his Second Motion for Temporary Restraining Order and Injunctive Relief that he

is being deprived of due process because he is not allowed to cross examine the accuser or any

witness. Doe is being required to submit proposed questions which may be disregarded by the

University. Doe is more than willing to conduct his cross examination through an advisor, but

requiring “proposed” questions runs afoul of the newly proposed regulations.


       These newly proposed regulations may in fact not be binding at this time, but the newly

proposed regulations are certainly persuasive and show that the United States Department of

Education agrees with Doe’s position regarding cross-examination.


       At the very least, the University should be enjoined from proceeding with this hearing

until these newly proposed regulations are finalized or until the University allows Doe a right to

cross-examine his accuser and witnesses through his selected adviser. Doe should not be




                                                 2
       Case 2:18-cv-00153-KS-MTP Document 47 Filed 11/19/18 Page 3 of 4



deprived of due process simply because the new rules are not “binding.” Doe’s case should not

be allowed to fall through the cracks.


       The University will not be prejudiced in either scenario, especially since Roe is not on

campus and no person has ever accused Doe of being a threat to anyone. Doe must be afforded

due process, and the Department of Education as taken Doe’s position as evidenced by the newly

proposed regulations.

       WHEREFORE PREMISES CONSIDERED, John Doe respectfully requests that this

Court enter an Order granting the relief sought herein, and that the University be enjoined from

proceeding against Doe until procedural safeguards are implemented to prevent the deprivation

of Doe’s rights under the 14th Amendment.

    RESPECTFULLY SUBMITTED this the 19th day of November, 2018.

                                                    JOHN DOE
                                                    PLAINTIFF

                                                    __/s/ Daniel M. Waide___________
                                                    DANIEL M. WAIDE, MSB #103543

Daniel M. Waide, (MSB#103543)
Johnson, Ratliff & Waide, PLLC
1300 HARDY ST.
PO BOX 17738
HATTIESBURG, MS 39404
601-582-4553 (OFFICE)
601-582-4556 (FAX)
dwaide@jhrlaw.net




                                                3
       Case 2:18-cv-00153-KS-MTP Document 47 Filed 11/19/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, Daniel M. Waide, do hereby certify that I electronically filed the foregoing with the
Clerk of court using the CM/ECF system, which will send notification of such filing to all
counsel of record.



        So certified this the 19th day of November 2018.

                                                     __/s/ Daniel M. Waide___
                                                     DANIEL M. WAIDE


Daniel M. Waide, (MSB#103543)
1300 Hardy St.
PO Box 17738
Hattiesburg, MS 39404
601-582-4553 (Office)
601-582-4556 (Fax)
dwaide@jhrlaw.net




                                                 4
